                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Ellen S. Carmody
 v.
                                                           Case No. 1:19-mj-00204
 THOMAS RICHARD MOSS,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a Criminal Complaint with bank robbery,

in violation of 18 U.S.C. § 2113(a).

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1).   The Court conducted a hearing on June

17, 2019, at which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, that the government has sustained its burden of proving by clear

and convincing evidence, that the defendant poses a danger to the community.

Further, the Court finds that there is no condition or combination of conditions of

release that will ensure the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney
General pending trial.

DONE AND ORDERED on June 18, 2019.



                                      /s/ Phillip J. Green
                                     PHILLIP J. GREEN
                                     United States Magistrate Judge




                                2
